AG 442 (Rev. 11/11) Arrest Warrant

 

 

 

 

UNITED STATES DISTRICT COUR

 

for the
District of Columbia
United States of America
V. )
GRACYN DAWN COURTRIGHT ) Case No.
)
)
)
_— _ )
Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) GRACYN DAWN COURTRIGHT
who is accused of an offense or violation based on the following document filed with the court:

 

 

(1 Indictment (1 Superseding Indictment © Information © Superseding Information wt Complaint
1: Probation Violation Petition C1 Supervised Release Violation Petition (Violation Notice Order of the Court

This offense is briefly described as follows:

18 U.S.C. 1752 (a)(1), (a)(2)- Knowingly Entering or Remaining in any Restricted Building or Grounds Without Lawful
Authority; Knowingly Engages in Disorderly or Disruptive Conduct in any Restricted Building or Grounds
40 U.S.C. 5104(e)(2)(D) and (G)- Violent Entry and Disorderly Conduct on Capitol Grounds

18 U.S.C. 641- Theft of Government Property (under $1,000)
Se 2021.01.16

12:44:33 -05'00'

 

 

 

Date: 01/16/2021
Issuing officer's signature
City and state: Washington, DC ae __ ZIA M. FARUQUI, U.S. Magistrate Judge
Printed name and title
Return

 

This warrant was received on (date) | 1141 ZoZ | , and the person was arrested on (date) \{ 14) Zoz |

al (city and state) Cleclestan, WV ee

Date: \ 114 12024 ote

gor Arresting officer’s signature

: NW Specs

Printed name and title

 

 

 
